 



[img_001.jpg]  

Suite 820-1130 West Pender St

Vancouver, B.C.

V6E 4A4

Tel : 819 874-0030

Fax : 819 825-1199

 

 

 

Trading Symbol: WRR

 

NEWS RELEASE

 

WALKER INCREASES LAND AND OWNERSHIP AT LAPON CANYON

 

Vancouver, B.C. July 6, 2017 - Walker River Resources Corp. (“Walker” or the
“Company”) (TSX-V: “WRR”) is pleased to announce that it has increased its
ownership and land holdings at the Lapon Canyon gold project, located
approximately 60 kilometres southeast of Yerington, Nevada (the “Lapon
Project”).

 

The Company has completed all requirements set out in the mining lease agreement
with the original owners of the Lapon Project (D. Potts Trust) and has proceeded
with the buyout of the lease agreement. ($217,000 USD). The original owners
retain a 1% N.S.R on the Lapon Project. The claims have been duly registered in
the name of the Company’s wholly owned Nevada corporation, Walker River
Resources, LLC.

 

Additionally, Walker has increased its land holdings at the Lapon Project by
acquiring through staking, an additional 60 claims covering the strike and dip
extensions of the altered and mineralized zones discovered by geological mapping
conducted by the Company’s geologists, and confirmed by the 2015 and 2016 drill
programs.

 

The Lapon Project now consists of 96 claims (1,940 acres) situated in the Wassuk
Range, easily accessible by secondary state roads from the main highway (25
kilometres). A state grid power transmission line passes within three kilometres
of the Lapon Project.

 

Finally, the Company is also pleased to announce it has increased its ownership
of the Lapon Project to 100% by entering into a property purchase agreement with
Nevada Canyon Gold Corp. (“Nevada Canyon”) to purchase Nevada Canyon’s 30%
interest in the Lapon Project.

 

Under terms of the property purchase agreement, the Company will acquire Nevada
Canyon’s 30% interest in the Lapon Project in exchange for 9,100,000 common
shares of the Company and warrants to acquire an additional 11,900,000 common
shares. Each warrant is exercisable for a period of five years without further
consideration into one common share in the capital of the Company. The terms of
the warrants contain a provision that Nevada Canyon cannot exercise any warrants
which would result in it owning 10% or more of the issued and outstanding shares
of the Company. Closing of the agreement with Nevada Canyon is subject to the
acceptance of the TSX Venture Exchange.

 

About the Lapon Project

 

Previous geological mapping and prospecting on the Lapon Project demonstrated
the potential for the emplacement of significant gold mineralization. Drilling
in late 2015 and 2016 confirmed this potential.

 

Drilling highlights (previously announced) included 77.62 g/t Au over 12.2
meters (uncut); 48.02 g/t over 13.7 meters (uncut); 39.17 g/t over 9.2 meters
(uncut); among others.

 

The drill program confirmed the potential for the emplacement of significant
gold mineralization on the project.

 

   

 - 2 - 

 

The Lapon Project is located within the Walker Lane shear zone, a 100 kilometre
wide structural corridor extending in a southeast direction from Reno, Nevada.
Within this trend, numerous gold, silver, and copper mines are located, notably
the historic Comstock Lode mines in Virginia City, the past producing
Esmeralda/Aurora gold mine, with reported production of some one million ounces,
as well as the Anaconda open pit copper mine in Yerington. Nevada Copper’s new
mine, Pumpkin Hollow, is also located within the Wasuk Range about 25 kilometres
north of Lapon.

 

The Lapon Project is cut by a series of steeply dipping cross fault structures
cutting across the Walker trend, analogous to other cross fault structures
responsible for many gold and base metal deposits in the world. These faults are
heavily sheared and altered (sericite, iron oxides) with abundant silica. They
vary in width from 60 to 300 meters. Four of these structures have been
discovered at Lapon, and at least two can be traced for over four kilometers.
Gold mineralization is located within echelon structures within these faults. At
least one of these shear zones, the Lapon Rose zone was the site of underground
development, and shows a minimum strike length of 4 kilometers, has a width of
over 60 meters and has a vertical extent of at least 650 meters.

 

Small scale high grade mining began on the project in 1914. Approximately 600
meters of drifts and raises were developed from two adits and a two stamp mill
was built. Further limited underground work was carried out, returning numerous
assay values in the range of one ounce per ton, with a sample at the end of an
adit returning 20.6 ounces per ton. (National Instrument 43-101, Montgomery and
Barr, 2004).

 

E.Gauthier, Geol, Eng (OIQ) acts as the qualified person to the Company and has
approved the contents of this release.

 

ON BEHALF OF THE BOARD OF DIRECTORS

 

“Michel David”   Michel David,   Chief Executive Officer and Director  

 

FOR FURTHER INFORMATION PLEASE CONTACT:

 

Walker River Resources Corp.

Tel: 819 874-0030

Fax: 819 825-1199

Email: info@wrrgold.com

Website: www.wrrgold.com

 

Neither TSX Venture Exchange Nor Its Regulation Service Provider (As That Term
Is Defined In The Policies Of The TSX Venture Exchange) Accepts Responsibility
For The Adequacy Or Accuracy Of This News Release.

 

   

 

 

 

